 IntheMatter of JOSEPH P. CATTIE &BROTHERS,INCORPORATEDandINTERNATIONALUNION OF MINE, MILL &SMELTERWORKERS,C.I.O.Case No. R-4713.-Decided January 29, 1943Jurisdiction:iron and steel galvanizing industry.Investigation and" Certification of Representatives:existence of question:,re-fusal to bargain because of alleged existing contract; contract held no bar to,when orally. agreed upon prior to petitioner's giving notice of claims, but notsigned or reduced to writing until after such notice was given ; 'electionnecessary.--Unit Appropriatefor CollectiveBargaining:all production and maintenanceemployees, including employees in- the shipping department and watchmen,with specified exclusions ; stipulation as to.Mr. Joseph B. ,Quinn,of Philadelphia, Pa., for the Company.Mr. Louis F. McCabeandMr. Victor R. Osuchowski,for the,C. I. O.Mr. Benjamin R. Simons,of Philadelphia, Pa., for the Council.Mr. Seymour J. Spelmzan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT. OF THE CASEUpon petition duly filed by International Union of Mine, Mill &SmelterWorkers, C.I.0., herein called the C. I. 0., alleging that aquestion affecting commerce had arisen concerning the representationof employees of Joseph P. Cattie,& Brothers,Incorporated,Phila-delphia,Pennsylvania,herein called the Company, 'the NationalLaborRelations Board provided for an appropriate hearing upondue notice before Geoffrey J. Cuniff,Trial Examiner.Said hearingwas held in Philadelphia,Pennsylvania,on December 30, 1942. TheCompany, the C. I. 0., and District Council of Philadelphia andVicinityof the International Hod Carriers,Building and CommonLaborer's Union of America,herein called the Council,appeared,participated,and were afforded full opportunity to' be heard, toexamine and cross-examine witnesses, and to introduce evidence'47 N. L R B, No. 14.513024-43-vol 47-6-81 82DECISIONS OF NATIONALLABOR RELATIONS BOARDbearing, on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.On January 18, 1943, the Company and the Council filed briefswhich the Board has considered.Upon the entire record .in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYJoseph P. Cattie & Brothers, Incorporated, a Pennsylvania corpo-ration having its principal office and plant in Philadelphia, Peiinsyl-variia; is engaged in the business of galvanizing iron' and steel.Dur-ing 10$2, ,approximately, 25 percent of the materials shipped to theCompany's Philadelphia plant for processing emanated from sourcesoutside the Commonwealth of Pennsylvania.During the same pe-riod, approximately 75 percent of the processed materials were shippedfrom the Company's Philadelphia plant to paces outside the Com-monwealth of Pennsylvania.The Company concedes that it is -en-,gaged in commerce within the meaning of the National LaborRelations Act.IT.THE ORGANIZATIONS INVOLVEDInternational Union of Mine, Mill & Smelter Workers is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.District Council of Philadelphia and Vicinity of the InternationalHod Carriers, Building and Common Laborers' Union of Americais a labor organization comprising a number of locals of said Inter-national; including Local No. 57 which admits to membership em-ployees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn November 29, 1940, the Company and the Council entered intoa closed-shop contract covering production and maintenance em-ployees and providing for a 2-year term to November 18, 1942, withautomatic renewal from year to year thereafter in the absence ofsixty (60) days' written notice by either party thereto prior to anyexpiration date., ,In September 1942, pursuant to a timely written notice by theCouncil, the parties entered into negotiations for a new contract and,on November 11, reached an accord on all terms.On November 17,after an organizational campaign among the Company's production1This 'contract was executed by the Council acting in behalf of Local 57. JOSEPH P. CATTIE & BROTHERS, INCORPORATED83-and maintenance employees, the C. I. O. filed its petition herein,claiming to represent a majority of said employees.On the follow-ing day, the Company and the Council signed their new agreement,the Company having received notice of the C. I. O.'s petition prior tothe signing of the written instrument.The Company and the Council contend that the agreement reachedon November 11 and signed on November, 18 constitutes a bar to thisproceeding.We do not agree. - In the recentEicorcase,- the Boardstated that a collective bargaining agreement which has not beenreduced to writing and signed before the assertion of the rival union'sclaim does not constitute a bar to a determination of representatives,since "experience has indicated that true stability of labor relationsisnot attained until collective agreements have been reduced towriting and signed." In the present case, the contract, of November29, 1940, was precluded from being automatically -renewed by theCouncil's timely request for the negotiation of a new contract and,since the C. I. O. asserted its claim before the new agreement wassigned, this agreement constitutes no bar to a present determinationof representatives.A statement of the Acting Regional Director, introduced in evi-dence at the hearing, indicates that the C. I. O. represents a substan-tial number of employees in the unit hereinafter found appropriate 3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITExcept for a dispute with respect to one employee; Joseph Bar-ringer, theparties areagreed on the appropriate unit.The Companyand the Council contend that Barringer should be excluded as asupervisory employee.Barringer is in charge of the "pickling"department, with three to six men under his supervision.The Com-pany's president testified that Barringer is held personally respon-sible for all matters pertaining to the pickling process, and it appearsthat Barringer has been excluded from the unit in the Council'scontract.We shall exclude Barringer as a supervisory employee.We find, in accordance with the stipulation of the parties, that allproduction and maintenance employees of the Company, includingemployees in the shipping department and watchmen, but excluding2Matter of Eicor,IncandDistrict No 8, InternationalAssociationof Machinists, A F. ofL., 46 N L. RB. 1035(January 12, 1943).1The RogionalDirector stated that the C. I. 0 submitted82 authorization cards, allbearing app'irently genuine original signatures,and datesinOctober and November 1942 ;of these, 73 bear thesignatures of persons whosenames appear on the Company's pay rollof November 17, 1942, whichpay roll lists 155 employeesin theunit hereinafter foundappropriate. 84DECISIONS OF NATIONAL. LABOR RELATIONS BOARDsons and brothers of officers of the Company, employees known assuperintendents or assistant superintendents, two shippers, super-'visory employees who have the direct or indirect power to hire ordischarge, clerical and office employees, and truck drivers, constitutea unit appropriate for the purposes of'collective bargaining within themeaning of Section 9 (b) of the Act.'V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONIBy virtue of and ,pursuant to the power vested in the NationalLabor Relations Board by Section9 (c) ofthe National Labor Rela-tions Act, and pursuant to Article, III, Section 9, of National LaborRelations Board Rules and Regulations--Series 2, asamended, it ishereby,DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Joseph P.Cattie& Brothers, Incorporated, Philadelphia, Pennsylvania, anelection by secret ballot shalli be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FourthRegion, acting in this matter as agent for the National Labor Rela-tionsBoard.and subject to Article III, Section 10, of saidRules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including any suchemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quitor been discharged for cause, to determine whether they desire to berepresented by International Union of Mine, Mill & Smelter Workers,.C. I. 0., or by District Council of Philadelphia and Vicinity of theInternational Hod Carriers, Building and Common Laborers' Unionof America, for the purposes of collective bargaining, or by neither.4This is substantially the sameiunit provided for in the contract between the Companyand the Council,referred to above